IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42708

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 497
                                                )
       Plaintiff-Respondent,                    )   Filed: April 22, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
SHANE CHARLES WEIMER,                           )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Timothy L. Hansen, District Judge.

       Order relinquishing jurisdiction and sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jenny C. Swinford, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Shane Charles Weimer pleaded guilty to eluding a police officer, felony,
Idaho Code § 49-1404(2)(b). The district court imposed a unified five-year sentence, with two
years determinate, and placed Weimer on probation. Subsequently, Weimer violated the terms
of the probation on two separate occasions and the district court continued Weimer on probation.
Weimer violated the terms of his probation a third time and the district court consequently
revoked probation, ordered execution of the original sentence, and retained jurisdiction. Weimer
was sent to participate in the rider program. After Weimer completed his rider, the district court
relinquished jurisdiction. Weimer appeals, claiming that the district court erred by refusing to
grant probation.

                                                1
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Weimer
has failed to show that the district court abused its discretion in relinquishing jurisdiction.
       Weimer argues that all of the relevant goals of sentencing could have been accomplished
with probation. As noted above, however, the district court found that probation was not an
appropriate course of action in Weimer’s case. The record does not indicate that the district
court abused its discretion in sentencing.
       The order of the district court relinquishing jurisdiction and Weimer’s sentence are
affirmed.




                                                   2